Citation Nr: 1631751	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1993 to August 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board acknowledges that the issue of entitlement to special monthly compensation for loss of use has been perfected, but not yet certified to the Board.  With respect to that issue, the Veteran requested a Board hearing at a local VA office (Travel Board hearing) in his substantive appeal.  Review of the claims file reveals that the AOJ is still taking action on this issue.  Furthermore, hearings are processed by the AOJ.  As such, the Board will not accept jurisdiction over this issue at this time.


FINDING OF FACT

The Veteran's pre-existing right foot condition was aggravated by service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for pes cavus, right foot, with metatarsalgia and hammer toes, are met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the Board is granting in full the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, VA may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for a pre-existing right foot condition, which he contends was aggravated by service.  Specifically, the Veteran claims that his foot condition was aggravated by running with a heavy backpack during basic training. 

Service treatment records show that the Veteran had a right foot condition at the time of enlistment.  The January 1993 enlistment examination report notes asymptomatic pes cavus.  On a January 1993 Report of Medical History, the Veteran answered "no" to "have you ever had or have you now" foot trouble.  

Subsequent treatment records show complaints of bilateral foot pain.  April 1994 records show a diagnosis of bilateral metatarsalgia.  In August 1995, the Veteran complained of foot pain after walking and running.  The assessment was plantar displacement.  A September 1995 record shows further reports of foot pain after walking or running.  The Veteran was diagnosed with cavus feet, hammer toe formation and plantar fascia.  He was instructed not to run, jump, climb, or stand for 30 to 60 minutes at a time.  November and December 1995 records show a diagnosis of cavus feet and metatarsalgia.  In December 1995, the Veteran was prescribed custom molded orthotics.  In February 1996, the Veteran was seen again for foot pain.  The assessment was metatarsalgia.  It was also noted that the Veteran should not be deployed until his foot problem resolved.  

In May 1997, a physical evaluation board (PEB) noted the Veteran's bilateral pes cavus deformity with secondary metatarsalgia and hammer toe deformity existed prior to service and was not permanently aggravated by service. 

Post-service treatment records show further complaints of foot pain.  In June 2012, the Veteran was afforded a VA examination, where he was diagnosed with metatarsalgia, hammer toes, and claw foot.  The examiner concluded that "it would be only with resort to mere speculation" to opine whether or not the Veteran's pre-existing pes cavus was aggravated to any degree beyond its natural progression by his military service.  The examiner reasoned that there is no current objective evidence that the Veteran's pre-existing bilateral pes cavus was aggravated to any degree by his military service beyond its natural progression, to include the development of bilateral metatarsalgia and hammertoes.  

In an April 2013 statement, the Veteran's private podiatrist, Dr. R.R., noted that the Veteran has a cavus foot type with hammertoes.  He opined that "it is not without reason" that the Veteran's military duty aggravated his foot symptomatology.  It was noted that stress and strain on the body may have in fact increased the progression of the Veteran's symptoms beyond "a more normal" or "expected" progression of pathology.  

The record also contains a February 2016 medical opinion from Dr. R.R.  Dr. R.R. noted that the Veteran's symptoms began in the military, where he was required to run with artillery and a heavy backpack weighing over 50 to 60 pounds.  Dr. R.R. reviewed the Veteran's service treatment records and noted complaints of painful callus, hammertoes, cadence foot type, and metatarsalgia.  After performing a physical examination, Dr. R.R. provided an assessment of cavus foot type with forefoot contractures involving metatarsophalangeal joints and interphalangeal joints, chronic metatarsalgia, hyperkeratotic painful lesions, and bilateral paresthesia.  Dr. R.R. opined that the Veteran's military requirements aggravated his symptoms beyond normal progression. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection for a right foot condition is warranted.  Service treatment records show that asymptomatic pes cavus was noted on the Veteran's January 1993 enlistment examination.  The STRs show that his pes cavus underwent an increase in severity during service, as noted by the records reflecting complaints of foot pain and physical limitations in service.  At the time of enlistment, the Veteran's pes cavus was asymptomatic.  In fact, on a January 1993 Report of Medical History, the Veteran answered "no" to "have you ever had or have you now" foot trouble.  However, subsequent treatment records show continuous complaints of foot pain after walking and running as well as diagnoses of hammer toe, plantar fascia, and metatarsalgia.  

Further, the evidence shows that the underlying disability underwent an increase in severity as noted by the PEB finding of secondary metatarsalgia and hammer toe deformity.  Although the PEB found that the Veteran's foot condition was not permanently aggravated by service, there is competent medical evidence of record establishing otherwise.  The February 2016 medical opinion by the Veteran's private podiatrist, Dr. R.R., opined that the Veteran's military requirements aggravated his symptoms beyond normal progression.  In providing this opinion, Dr. R.R. noted that the Veteran's symptoms began in the military, where he was required to run with artillery and a heavy backpack weighing over 50 to 60 pounds.  

The Board notes that the VA examiner concluded that "it would be only with resort to mere speculation" to opine whether or not the Veteran's pre-existing pes cavus was aggravated by service.  However, such an opinion weighs neither for nor against a claim, and is therefore not pertinent either way.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Thus, after weighing the medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for a right foot condition.  38 U.S.C.A. § 5107. 


ORDER

Service connection for pes cavus, right foot, with metatarsalgia and hammer toes, is warranted. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


